The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      DETAILED ACTION
Current Status of Claims  
This action is a response to communication of December 21, 2020. Claims 1 to 20 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2020 was filed before the mailing date of the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. It should be respectfully noted that the abstract of the instant application is identical to the abstract of application Serial No. 16/162,041.  However, the abstract should reflect specifics of the instant invention. Appropriate correction is respectfully requested.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/162,041. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Patent Publication 2013/0321675 A1 to Cote et al. discloses a method for sensor saturation see at least paragraph [0382];
US Patent Publication 2013/0127980 A1 to Haddick et al.
US patent Publication Application 2010/0066809 A1 to Cormack et al.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692